Order, Supreme Court, New York County (Ira Gammerman, J.), entered August 9, 1996, which, in an action for an accounting of loan proceeds held by the subject entities, appointed a temporary receiver to take possession of the subject entities, unanimously affirmed, with costs. Judgment, same court and Justice, entered December 5, 1996, insofar as appealed from, awarding plaintiff Martin Domansky damages against defendant Berkovitch based on a guarantee, unanimously affirmed, with costs.
A temporary receiver was properly appointed upon a sufficient showing of plaintiffs’ interests in the subject entities and guarantees of the loans, and that the loan proceeds were being misappropriated or diverted (CPLR 6401 [a]; see, Dolgoff v Projectavision, Inc., 235 AD2d 311, 312). Summary judgment on plaintiff’s first cause of action was properly granted, the documentary evidence establishing that defendant Berkovitch had personally guaranteed the loan and issued a check in repayment that had been returned unpaid, that the loan continued to be carried on the books and records of the *375corporate principal, and that defendant’s claims of repayment were otherwise without merit. Concur—Murphy, P. J., Nardelli, Williams and Colabella, JJ.